FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 25, 2021

                                       No. 04-20-00304-CV

             1776 ENERGY PARTNERS, LLC and 1776 Energy Operators, LLC,
                                 Appellants

                                                 v.

                  MARATHON OIL EF, LLC and Marathon Oil EF II, LLC,
                                   Appellees

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 17-02-00033-CVK
                          Honorable Russell Wilson, Judge Presiding


                                          ORDER
   The reporter’s record was originally due by July 6, 2020. On December 18, 2020, this court
ordered the court reporter, Leticia Murillo Escamilla, to do the following:

   1) Email daily work logs every business day to a deputy clerk of this court by 5:00 p.m.;
   2) File the volumes of the reporter’s record as they were completed;
   3) Work on the volumes of the court proceedings in consecutive order and complete work
      on a volume before beginning work on the next;
   4) File status reports every seven days, indicating the volumes filed, the nature of the
      proceedings contained in each volume, and a fair estimate of a completion date for all
      remaining volumes; and
   5) File the complete reporter’s record by December 28, 2020.

    Since that order, Ms. Escamilla has complied with the first four requirements outlined above.
However, the reporter’s record remains incomplete. At this time, Ms. Escamilla has filed
Volumes 1 through 8; volumes 9 through 11 as well as the exhibits remain outstanding.
Additionally, Ms. Escamilla has filed a notification of late record stating she has not received full
payment for the reporter’s record. On January 8, 2021, appellants filed a letter stating they have
made arrangements to pay the court reporter’s fee and paid two installment payments in
accordance with that arrangement. They further request a final estimate so that they can make
full and final payment upon the record’s completion.

   In light of the foregoing, we ORDER Leticia Murillo Escamilla to continue to email a daily
work log to a deputy clerk of this court by 5:00 p.m. every business day.
                                                                                     FILE COPY



   IT IS FURTHER ORDERED that Ms. Escamilla shall continue to file the volumes of the
reporter’s record as they are completed.

   IT IS FURTHER ORDERED that Ms. Escamilla shall continue to work on the volumes of
court proceedings in consecutive order and shall complete work on a volume before beginning
work on the next.

    IT IS FURTHER ORDERED that Ms. Escamilla shall continue to file a status report every
seven days indicating the volumes filed, the nature of the proceedings contained in each volume,
and a fair estimate of completion date for all remaining volumes, until the complete reporter’s
record is filed. Ms. Escamilla’s next status report is due on January 28, 2021.

   IT IS FURTHER ORDERED that the complete reporter’s record must be filed in this court
no later than February 2, 2021. Ms. Escamilla is advised that she should provide appellants
with a final estimate prior to that date.

    No further requests for extension of time to file the reporter’s record will be granted.
If the record is not received by such date, this court will issue an order directing Ms.
Escamilla to appear and show cause why she should not be held in civil or criminal
contempt or otherwise sanctioned for failing to file the record.

   The Clerk of this court is directed to serve a copy of this order on Ms. Escamilla by
regular United States mail and by certified mail, return receipt required. The Clerk of this
court is also directed to provide the trial court with a copy of this order.




                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court